     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

COMMUNITY MANAGEMENT, LLC,                          )
                                                    )
                              Plaintiff,            )
                                                    )
v.                                                  )
                                                    )
COLONY INSURANCE COMPANY                            )
                                                    )
                              Defendant.            )


              COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT



         Plaintiff, COMMUNITY MANAGEMENT, LLC (“Community Management”) files this

Complaint against COLONY INSURANCE COMPANY (“Colony”), and states as follows:

                                           PARTIES

         1.     Community Management, LLC is a limited liability company organized and

existing under the laws of the State of Texas with its principal place of business in Houston,

Texas.

         2.     Colony Insurance Company is a surplus lines insurer organized and existing under

the laws of the State of Virginia with its principal place of business at 8720 Stony Point

Parkway, Suite 400, Richmond, Virginia 23235. Colony may be served through the Texas

Commissioner of Insurance, as Colony’s agent for service of process, at 333 Guadalupe Street,

Austin, Texas 78701.




COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                     Page 1
        Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 2 of 17



                                JURISDICTION AND VENUE

         3.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because the parties

are citizens of different states and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

         4.    Venue is proper in this District because a substantial part of the events and acts or

omissions giving rise to these claims occurred in this District within the meaning of 28 U.S.C. §

1391.

                                         THE POLICY

         5.    Colony issued commercial property policy number HHC 2000076 00, effective

August 15, 2017 to August 15, 2018 (the “Policy”) to Plaintiff, Community Management. The

Policy is attached as Exhibit A. The only insured location on the Policy is the Villas at

Cypresswood apartment complex (“VAC”), located at 9844 Cypresswood Drive, Houston, Texas

77070. (ECF 1-1, p. 6). The Policy provides Building and Personal Property coverage in the

amount of $23,088,000 and Business Income Including Rental Value coverage of $3,876,000.

(Id., p. 7). The Policy’s Texas Causes of Loss Comprehensive Form states that the Policy covers

losses resulting from all “RISKS OF DIRECT PHYSICAL LOSS,” unless otherwise excluded

by the Policy. (Id., p. 73). The Texas Causes of Loss Form removes the Flood Exclusion if

Flood-Optional Coverage is selected in the Declarations. (Id.). The Policy’s declaration page

states that the Policy provides flood coverage. (Id., p. 7). Therefore, flood is a covered cause of

loss under the Policy.

                         FACTS GIVING RISE TO CONTROVERSY

         6.    Hurricane Harvey hit Houston on August 26, 2017, causing widespread flooding

in the area. As a result of the Hurricane Harvey flooding, approximately 260 apartment units at

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                        Page 2
      Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 3 of 17



VAC were ruined. All of the damage at VAC was the result of surface water from Hurricane

Harvey entering the apartments from the ground.

          7.    Community Management submitted its claim shortly after Hurricane Harvey, and

Colony assigned Innovative Risk Management (“IRM”) to handle the claim as Colony’s third-

party administrator.

          8.    In the two years that preceded Hurricane Harvey, VAC averaged 94.5%

occupancy. Just before Hurricane Harvey, in August 2017, VAC had a 97% occupancy rate, with

263 of its 270 units occupied. The following month, in September 2017, occupancy dropped to

60%, and vacancies increased from 7 units to 107 units. Anticipating this loss of income, when

Community Management filed its claim, it submitted a claim for lost business/rental income, as

provided for under the Policy.

          9.    On September 1, 2017, Christina Camp with IRM e-mailed Virgil Benton with

Community Management and notified him that the Policy covered losses resulting from flood.

This email is attached as Exhibit B. Ms. Camp represented to Community Management that all

losses resulting from flood would be subject to the Policy’s $25,000 flood deductible. The Policy

contains a Named Storm Percentage Deductible Endorsement (“Named Storm Endorsement”)

specifying a deductible of 3% of the building’s insured value. But Colony expressly represented

to Community Management, through IRM, that the [3%] Named Storm Deductible would only

apply to “any loss [Community Management] sustained from the hurricane that did not resort

[sic] from surface water (water entering the apartments from the ground).” (Ex. B) (emphasis

added).

          10.   In a November 6, 2017 letter from IRM, Colony accepted coverage under the

Policy for the property damage resulting from flood. Colony applied the $25,000 flood

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                     Page 3
      Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 4 of 17



deductible to the property damage loss for the obvious reason that the flood deductible is the

deductible that applies to losses attributable flood. This letter is attached as Exhibit C. Because

the damage was well in excess of the $250,000 flood sublimit, Colony absorbed the $25,000

flood deductible and issued payment for $275,000, which constituted the entire $250,000 flood

sublimit plus an additional $25,000 “Catastrophe Allowance,” as provided under the Policy.

However, Colony denied coverage for any damages exceeding the $250,000 flood sublimit,

including Community Management’s claim for lost business/rental income.

       11.      In late 2018, Community Management retained the undersigned counsel to

review Colony and IRM’s handling and denial of Community Management’s business income

claim. On January 21, 2019, the undersigned counsel sent a letter to Colony, on behalf of

Community Management, explaining that Colony had improperly denied coverage because

Community Management’s claim for lost business/rental income was subject to the Policy’s

$3,786,000 limit for Business Income Including Rental Income, not the $250,000 flood sublimit.

       12.     Nearly three months later, and over seventeen months after Hurricane Harvey

made landfall, Colony sent a letter to Community Management on April 5, 2019, admitting that

the Policy’s $3,876,000 limit for Business Income Including Rental Value applied to Community

Management’s claim for lost business/rental income and requesting additional information to

support Community Management’s claim. This letter is attached as Exhibit D. However, for the

first time (and contrary to the September 1, 2017 e-mail from IRM), Colony now took the

position that the Policy’s 3% deductible under the Named Storm Endorsement, which is

$667,640 higher than the $25,000 flood deductible, applied to the business income loss. Colony

reiterated this position in a letter dated May 7, 2019, which is attached as Exhibit E.



COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                            Page 4
      Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 5 of 17



       13.     Community Management calculated its business income loss to be $1,426,604

and has since provided all information necessary to support that calculation to Colony. Colony

engaged Assurance Forensic Accounting (“Assurance”) to make its own calculation of the loss.

In a July 12, 2019 letter to Community Management’s undersigned counsel, counsel for Colony

provided a report from Assurance, in which Colony stipulated a business income loss of at least

$1,042,361. This letter is attached as Exhibit F. Community Management reserves the right to

contest that calculation in a separate appraisal proceeding pursuant to the appraisal provision in

the Policy.

       14.     However, in that same July 12, 2019 letter, Colony improperly applied the

deductible under the Named Storm Endorsement, which is 3% of the $23,088,000 insured value

of VAC, or $692,640. Subtracting that deductible from Colony’s calculation of Community

Management’s business income loss, Colony issued Community Management a check for

$349,721. (Ex. F). Colony’s improper application of the 3% deductible under the Named Storm

Endorsement, years after receiving Community Management’s claim, is at the center of this

dispute and request for declaratory judgment.

                        BASIS FOR DECLARATORY JUDGMENT

       15.     Colony’s original representation to Community Management—that the 3%

deductible under the Named Storm Endorsement would not apply to losses attributable to

flood—comports with the overall structure of the Policy and the express terms of the Multiple

Deductible Form Endorsement and the Named Storm Endorsement.

       16.     The Business Income Coverage Form that provides coverage for Community

Management’s lost business/rental income claim does not address the application of a deductible.

(ECF 1-1, pp. 66-67). Therefore, the rest of the Policy must be reviewed to determine if a

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                      Page 5
      Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 6 of 17



deductible applies to business income claims and if so, what the amount of that deductible is. As

can be seen below in the highlighted portions of the Multiple Deductible Form Endorsement, that

endorsement clearly and unambiguously states that it modifies and applies to the “Business

Income Coverage Form.” (Id., p. 48). The Schedule, in turn, specifies a $25,000 deductible,

which applies to losses attributable to “Flood.” (Id.)




COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                     Page 6
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 7 of 17



      17.    The Named Storm Endorsement, on the other hand, expressly provides that if the

Policy includes flood coverage, a separate flood deductible applies to “losses or damage

attributable to Flood.” (ECF 1-1, p. 83). Moreover, unlike the Multiple Deductible Form

Endorsement, the Named Storm Endorsement does not purport to modify the Business Income

Coverage Form.




COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                Page 7
      Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 8 of 17



          18.    Based on the unequivocal terms of the above endorsements to the Policy, it is

clear that the $25,000 flood deductible, not the 3% deductible under the Named Storm

Endorsement, applies to Community Management’s business income claim.

                                      CAUSES OF ACTION

          Each of the foregoing paragraphs is incorporated by reference in the following causes of

action.

          I.     DECLARATORY JUDGMENT

          19.    This is an action for declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

2202, the Federal Declaratory Judgment Act.

          20.    An actual controversy of a judicial nature exists between Community

Management and Colony involving the rights and obligations under the Policy. The resolution of

this controversy is dependent upon an analysis of the Policy and the facts and circumstances

surrounding Community Management’s claim under the Policy.

          21.    Community Management has complied with all conditions precedent to coverage

under the Policy.

          22.    Community Management is entitled to a declaration from this Court that the

$25,000 flood deductible, not the $692,640 deductible under the Named Storm Endorsement,

applies to Community Management’s business income loss attributable to flood.

          II.    BREACH OF CONTRACT

          23.    Colony entered into a contract for insurance with Community Management.

          24.    Community Management has complied with all conditions precedent to coverage

under the Policy issued by Colony.



COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                        Page 8
      Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 9 of 17



        25.     The Multiple Deductible Form Endorsement in the Colony Policy clearly and

unambiguously specifies that it applies to the “Business Income Coverage Form” and that a

$25,000 deductible applies to losses attributable to “Flood.” (ECF 1-1, p. 48). On the other hand,

the Named Storm Endorsement expressly provides that if the Policy includes flood coverage,

which it does, a separate flood deductible applies to “losses or damage attributable to Flood.”

(Id., p. 83).

        26.     The terms of the Colony Policy provide coverage to Community Management for

its business income loss caused by the Hurricane Harvey flooding, and the Policy clearly

specifies that a $25,000 deductible applies to that loss. Despite this, Colony has refused to apply

the correct deductible and, as a result, has failed and refused to fulfill its obligation to fully

indemnify Community Management for its business income loss.

        27.     The failure of Colony to fulfill its contractual obligations constitutes a material

breach of the insurance contract, which has caused and will continue to cause damage to

Community Management.

        III.    UNFAIR CLAIMS SETTLEMENT PRACTICES

        28.     Colony violated § 541.060 of the Texas Insurance Code by:

                a.     Refusing to pay a claim without conducting a reasonable investigation

                       with respect to the claim;

                b.     Misrepresenting to a claimant a material fact or policy provision relating

                       to the coverage at issue;

                c.     Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which Colony’s liability has become

                       reasonably clear; and

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                       Page 9
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 10 of 17



               d.      Failing to promptly provide to Community Management a reasonable

                       explanation of the basis in the policy, in relation to the facts or applicable

                       law, for Colony’s denial of a claim or offer of a compromise settlement of

                       a claim.

       29.     Colony also violated § 541.061 of the Texas Insurance Code by:

               a.      Making an untrue statement of material fact regarding the coverage

                       available under the policies;

               b.      Failing to state a material fact necessary to make other statements made

                       not misleading, considering the circumstances under which the statements

                       were made;

               c.      Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of material fact; and

               d.      Making a material misstatement of law.

       30.     Specifically, on September 1, 2017, Colony, through IRM, represented that the

3% deductible under the Named Storm Endorsement would not apply to Community

Management’s losses attributable to surface water entering from the ground. (Ex. B). Instead,

Colony, through IRM, represented to Community Management that the $25,000 flood deductible

would apply to losses attributable to flooding, i.e., surface water entering from the ground. (Id.).

       31.     There is no dispute that all of Community Management’s losses were caused by

surface water flooding from Hurricane Harvey.

       32.     Colony acknowledged this fact on November 6, 2017, when it stated that

Community Management’s claim “revealed damages as a result of flooding due to Hurricane

Harvey” and then proceeded to apply the $25,000 flood deductible. (Ex. C) (emphasis added).

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                        Page 10
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 11 of 17



        33.     However, when faced with a covered business income loss in excess of

$1,000,000, on April 5, 2019, Colony stated for the first time that an entirely different and

significantly higher deductible—the 3% deductible under the Named Storm Endorsement—

applied to Community Management’s business income loss arising out of the exact same cause

of loss: flooding due to Hurricane Harvey. (Ex. D).

        34.     On May 7, 2019, Colony again admitted that “[a]ll of the flooding which caused

[Community Management’s] loss apparently arose either directly or indirectly out of Hurricane

Harvey . . . .” (Ex. E, p. 3) (emphasis added). However, in that same letter, Colony stated that the

3% deductible applied because Hurricane Harvey “was assigned that name by the National

Hurricane Center,” even though the Named Storm Endorsement explicitly carves out losses

attributable to flood as set out above. (Id.).

        35.     On May 23, 2019, Community Management reminded Colony of its prior

handling of this claim in 2017, including the representations by IRM and Colony’s application of

the $25,000 flood deductible. Moreover, Community Management explained how Colony’s

insistence on applying the 3% deductible ignored both the terms of the Multiple Deductible Form

Endorsement and Named Storm Endorsement, as well as the overall structure of the Policy, in

contravention of well-established Texas rules of insurance policy interpretation. Gastar

Exploration Ltd. v. U.S. Specialty Ins. Co., 412 S.W.3d 577, 583 (Tex. App.—Houston [14th

Dist.] 2013, pet. denied) (citing Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s London,

327 S.W.3d 118, 126 (Tex. 2010)). Colony never responded to this letter.

        36.     Instead, on July 12, 2019, Colony repeated that the 3% deductible under the

Named Storm Endorsement applied to Community Management’s business income loss and



COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                       Page 11
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 12 of 17



issued a partial payment of Community Management’s business income loss based on the

incorrect application of the 3% deductible. (Ex. F).

       37.     Colony’s April 5, 2019, May 7, 2019, and July 12, 2019 misstatements regarding

the application of the 3% deductible under the Named Storm Endorsement directly contradict (1)

the plain language of the Multiple Deductible Form Endorsement and the Named Storm

Endorsement; (2) Colony’s September 1, 2017, and November 6, 2017 representations and prior

handling of this claim; and (3) Texas law on insurance policy interpretation.

       38.     As a result of Colony’s deceptive acts and practices as set out in paragraphs 28

through 37, Community Management has suffered actual damages in an amount not less than

$667,640.

       39.     In light of Colony’s written representations and prior handling of this claim in

2017, Colony’s acts and practices set out in paragraphs 28 through 37 were knowingly

committed, and as a result, Community Management seeks trebled damages under § 541.152(b)

of the Texas Insurance Code.

       IV.     VIOLATION OF PROMPT PAYMENT OF CLAIMS ACT

       40.     Colony violated §§ 542.058 and 542.059(b) of the Texas Insurance Code by

failing to promptly pay Community Management’s business income loss, for which Community

Management seeks recovery of the statutory penalties set forth in Chapter 542 of the Texas

Insurance Code.

       V.      ARBITRATION PROVISION

       41.     As set forth in paragraph 13 above, there is a difference of opinion regarding the

amount of Community Management’s business income loss.



COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                    Page 12
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 13 of 17



       42.     The Policy contains a Mandatory Binding Arbitration Endorsement that applies if

Colony and Community Management disagree on “the amount of the loss, or have any other

disagreement or dispute relating to or arising out of appraisal.” (ECF 1-1, p. 91).




COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                        Page 13
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 14 of 17



        43.     Thus, if Community Management elects to pursue its right to challenge Colony’s

calculation of the total amount of the business income loss, that dispute may be subject to a

separate appraisal process and/or arbitration under the Mandatory Binding Arbitration

Endorsement.

        44.     However, Community Management is not disputing the total amount of its

business income loss in this declaratory judgment action. Instead, Community Management’s

claims against Colony in this action relate solely to the interpretation of the Policy’s Multiple

Deductible Form Endorsement and Named Storm Endorsement. By its terms, the Mandatory

Binding Arbitration Endorsement has no application when the dispute is strictly a matter of

policy interpretation, as is the case here.

        45.     Moreover, like the Named Storm Endorsement, the Mandatory Binding

Arbitration Endorsement does not purport to modify the Business Income Coverage Form. So on

its face, it is not clear that the terms of the Mandatory Binding Arbitration Endorsement even

apply to claims for lost business income.

        46.     Therefore, Community Management’s claims against Colony for declaratory

judgment, breach of contract, and violations of Chapters 541 and 542 of the Texas Insurance

Code set out above do not fall within the terms of the Policy’s Mandatory Binding Arbitration

Endorsement.

        VI.     ATTORNEY’S FEES

        47.     Colony retained the services of the law firm of Cokinos | Young and has agreed to

pay Cokinos | Young a reasonable fee for its services necessarily rendered and to be rendered in

this action. Subject to the provisions in Chapter 542A of the Texas Insurance Code, Community

Management is entitled to an award of its reasonable and necessary fees in an amount to be

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                    Page 14
     Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 15 of 17



established at trial pursuant to §§ 38.001, et seq. of the Tex. Civ. Prac. & Rem. Code (Breach of

Contract), § 541.152 of the Texas Insurance Code (Unfair Claims Settlement Practices), §

542.060 of the Texas Insurance Code (Prompt Payment of Claims).

                                               PRAYER

       WHEREFORE, Community Management respectfully prays for the following relief:

       (1)    For a declaration that the $25,000 flood deductible under the Multiple Deductible

              Form Endorsement applies to Community Management’s business income loss

              caused by the Hurricane Harvey flooding;

       (2)    For a declaration that the 3% deductible under the Named Storm Percentage

              Deductible Endorsement does not apply to Community Management’s business

              income loss caused by the Hurricane Harvey flooding;

       (3)    Judgment that Colony breached its insurance contract with Community

              Management and that Community Management is entitled to its damages as a

              result of this breach of contract;

       (4)    Judgment that Community Management is entitled to recover statutory damages,

              including treble damages under Chapter 541 of the Texas Insurance Code, as well

              as damages under Chapter 542 of the Texas Insurance Code;

       (5)    Judgment that Community Management is entitled to recover its costs, expenses,

              and attorney’s fees incurred in pursuing this action for coverage;

       (6)    Judgement awarding Community Management pre-judgment and post-judgment

              interest as allowed by law; and

       (7)    For such other and further relief to which Community Management is justly

              entitled, in law or in equity.

COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                                     Page 15
   Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 16 of 17



                               Respectfully submitted,

                                  COKINOS | YOUNG

                               By: /s/ Travis M. Brown
                                  Patrick J. Wielinski
                                  State Bar No. 21432450
                                  Travis M. Brown
                                  State Bar No. 24046885
                                  Amy N. Rauch
                                  State Bar No. 24091233
                                  800 Crestview Tower
                                  105 Decker Court
                                  Irving, TX 75062
                                  Telephone: (817) 635-3600
                                  Facsimile: (817) 635-3633
                                  Email: pwielinski@cokinoslaw.com
                                          tbrown@cokinoslaw.com
                                          arauch@cokinoslaw.com

                                  Craig H. Clendenin
                                  State Bar No. 04375000
                                  Four Houston Center
                                  1221 Lamar Street, 16th Floor
                                  Houston, Texas 77010-3039
                                  Telephone: (713) 535-5500
                                  Facsimile: (713) 535-5533
                                  Email: cclendenin@cokinoslaw.com

                                  ATTORNEYS FOR PLAINTIFF
                                  COMMUNITY MANAGEMENT, LLC




COMMUNITY MANAGEMENT, LLC’S ORIGINAL COMPLAINT                       Page 16
                                Case 4:19-cv-03204 Document 1 Filed on 08/26/19 in TXSD Page 17 of 17
JS 44 (Rev. 02/19)                                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required forthe use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
 Community Management, LLC                                                                                                    Colony Insurance Company

    (b) County of Residence of First Listed Plaintiff                                                                           County of Residence of First Listed Defendant                    Chesterfield County, VA
                                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.

    (C)     Attorneys (Firm Name, Address and Telephone NumbIT)                                                                  Attorneys (If Known)
 Patrick J. Wielinski, Travis M. Brown, Amy N. Rauch, Craig H. Clendenin
 Cokinos Young, 105 Decker Ct., Ste. 800, Irving, TX 75062
 817-635-3619

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an ''X" in one Box/or Plaintiff
                                                                                                                           (For Diversity Cases Only)                                               and One Box for Defendant)
01       U.S. Government                         03    Federal Question                                                                             PTF              DEF                                           PTF      DEF
            Plaintiff                                    (U.S. Go,•ernment Not a Party)                               Citizen of This State         O I              O     I   Incmporated or Principal Place       ~ 4      0 4
                                                                                                                                                                                 of Business In T11is State

0 2      U.S. Government                         ~4    Diversity                                                      Citizen of Another State             0   2      0    2   Incorporated and Principal Place       0 5     ~5
            Defendant                                    (Indicate Citizenship ofParties in Item I/I)                                                                             of Business In Anotl1er State

                                                                                                                      Citizen or Subject of a              0 3        0    3   Foreign Nation                         0 6    0 6
                                                                                                                        Forei n Coun
IV NATURE OF SUIT (P1ace an "X" in One Box Omv)                                                                                                                       erIC kh ere £or: N ature ofS Utt. Code Descnotions.
                 I"' .,        .· .    ,. ,TORTS
l~,--1~\\\~\-:':QONTRA01"'*~1::.~~1+-.,,.,            ...                                         '   -~ ;:,,.   ,.
                                                                                                                          FORFEITURE/PENALTY                        ·. .t·BANKRUPTCYJ •; ,,:,        iN'.   .'OTHER STATUTES • . ·t
~ II OInsurance                                   PERSONAL INJURY                 PERSONAL INJURY                     0 625 Drug Related Seizure               0 422 Appeal 28 USC 158          0 375 False Claims Act
0   120 Marine                               0    310 Airplane                  0 365 Personal Injmy -                      of Property 21 USC 881             0 423 Withdrawal                 0 376 Qui Tam (31 USC
0   130 Miller Act                           0    315 Airplane Product                Product Liability               0 690 Other                                    28 USC 157                       3729(a))
0   140 Negotiable Instrument                          Liability                0 367 Health Care/                                                                                              0 400 State Reapportionment
0   150 Recovery of Overpayment              0    320 Assault, Libel &                Phannaceutical                                                        <PROPEN:· ·v 41111 :1-1Tq ·.,·:\,,. 0 410 Antitrust
        & Enforcement of Judgment                      Slander                        Personal Injury                                                     0 820 Copyrights                      0 430 Banks and Banking
0   151 Medicare Act                         0    330 Federal Employers'              Product Liability                                                   0 830 Patent                          0 450 Commerce
0   152 Recovery of Defaulted                          Liability                0 368 Asbestos Personal                                                   0 835 Patent - Abbreviated            0 460 Deportation
        Student Loans                        0    340 Marine                           Injury Product                                                             New Drug Application          0 470 Racketeer Influenced and
        (Excludes Veterans)                  ·o   345 Marine Product                   Liability                                                          0 840 Trademark                             Corrupt Organizations
0   153 Recove1y of Overpayment                        Liability                 PERSONAL PROPERTY                                   .ftm•R·;.,,.        ,,.,··x," ri' >~•· ·, •~ 'J!Y    . 0 480 Consumer Credit
        of Veteran's Benefits                0    350 Motor Vehicle             0 370 Other Fraud                     0   710 Fair Labor Standards        0 861 HIA (1395ft)                    0 485 Telephone Consumer
0   160 Stockholders' Suits                  0    355 Motor Vehicle             0 371 Trutl1 in Lending                        Act                        0 862 Black Lung (923)                      Protection Act
0   190 Otlier Contract                               Product Liability         0 380 Other Personal                  0   720 Labor/Management            0 863 DIWC/DIWW (405(g)) 0 490 Cable/Sat TV
0   195 Contract Product Liability           0    360 Other Personal                  Prope1ty Damage                          Relations                  0 864 SSID Title XVI                  0 850 Securities/Conunodities/
0   196 Franchise                                     Injury                    0 385 Prope1ty Damage                 0   740 Railway Labor Act           0 865 RSI (405(g))                          Exchange
                                             0    362 Personal Injury -               Product Liability               0   751 Family and Medical                                                0 890 Otl1er Statutory Actions
                                                      Medical Maloractice                                                      Leave Act                                                        0 891 Agricultural Acts
l;,,.c .. 'REAL-PROPERTY, .. r.:,,                  CIVIL'RIGHTS                ··PRISONER PETITIONS                  0   790 Other Labor Litigation        •.. FEDERALTAX'SUITS .... 0 893 Envirornnental Matters
 0 210 Land Condemnation                     0    440 Other Civil Rights           Habeas Corpus:                     0   791 Employee Retirement         0 870 Taxes (U.S. Plaintiff           0 895 Freedom oflnformation
 0 220 Foreclosure                           0    441 Voting                    0 463 Alien Detainee                          Income Security Act                  or Defendant)                      Act
 0 230 Rent Lease & Ejectment                0    442 Employment                0 510 Motions to Vacate                                                   0 87 l lRS-111ird Party               0 896 Arbitration
 0 240 Torts to Land                         0    443 Housing/                        Sentence                                                                     26 USC7609                   0 899 Administrative Procedure
 0 245 Tort Product Liability                         Accommodations            0 530 General                                                                                                         Act/Review or Appeal of
 0 290 All Other Real Property               0    445 A.mer. w/Disabilities -   0 535 Death Penalty                        " IMM1GRAT£0N. "A°'."•                                                     Agency Decision
                                                      Employment                   Other:                             0   462 Naturalization Application                                        0 950 Constitutionality of
                                             0    446 Amer. w/Disabilities -    0 540 Mandamus & Other                0   465 Otl1er hrnnigration                                                     State Statutes
                                                      Other                     0 550 Civil Rights                            Actions
                                             0    448 Education                 0 555 Prison Condition
                                                                                0 560 Civil Detainee -
                                                                                      Conditions of
                                                                                      Confinement

V, ORIGIN (Placean                  "X"inOneBoxOnly)
~ I Original                   D 2 Removed from                     D 3         Remanded from             D 4 Reinstated or              D 5 Transferred from                  D 6 Multidistrict               D 8 Multidistrict
    Proceeding                     State Court                                  Appellate Court                       Reopened                   Another District                     Litigation -                 Litigation -
                                                                                                                                                 (s   ci                              Transfer                     Direct File
                                                   Cite the U.S. Civil Statute under which you are filin~ro /IOI citejurisdiclio11al sta/11/es 1111less 1/ivers/ly):
VI. CAUSE OF ACTION t-2_8_U_.s_._c_.§..__13_3_2;~2_8_U_.s_.c_._§~§_2_20_1~,2__
                                                                             2 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                   Brief description of cause:
                                                    Declaratory judgment; breach of contract; Texas Ins. Code claims under commercial property insurance policy.
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                                   DEMAND$                                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                          JURY DEMAND:         D Yes     ~No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                                   DOCKET NUMBER
DATE                                                                               SIGNATURE OF ATTORNEY OF RECORD
08/26/2019                                                                        Travis M. Brown
FOR OFFICE USE ONLY

    RECEIPT#                           AMOUNT                                         APPL YING IFP                                             JUDGE                                 MAG.JUDGE
